DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 17/025,118 of POGREBINSKY for “SYSTEM AND METHOD OF DOWNHOLE SIGNAL TRANSMISSION WITH COMBINATORIAL SCHEME” filed on September 18, 2020 has been examine.

Drawings
Drawings Figures 1-41 submitted on September 18, 2020 are in compliance with the provisions of 37 CFR 1.121(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 18, 2020 is being considered by the examiner. 

Claim Objections
Claims 7, 10 and 19-20 are objected to because of the following informalities:  these claims contain formulas that are not legible.  Appropriate correction is required.



Claim Rejections - 35 USC § 102 / § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 34 and 45 are rejected under 35 U.S.C. 102a(1) as being anticipated by The Prior art of LI (U.S. Publication Number 2010/0039287 A1) hereinafter “Li”.
As to claim 34, Li discloses a telemetry system for transmitting data from a measurement/logging system in a downhole location to a surface location, the telemetry system (described in Paragraphs 0005-0007, 0010-0012 and 0030) comprising: a fluid supply line (fluid line 38, shown in Figure1 and described in Paragraph 0026) located at or near the surface location (see Figure 1), the fluid supply line providing drilling fluid under pressure to a drill string (described in Paragraph 0028); a bottom hole assembly of the drill string including at least one sensor (sensor module 59, shown in Figure 1 and described in Paragraph 0029); a single downhole modulator configured to transmit output signals to the surface location (modulator, described in Paragraphs 0010-001209, See also Paragraphs 0030 and 0038-0039); one or more energy (power unit 78, shown in Figure 1 and described in Paragraph 0030) sources to power the at least one sensor and downhole electronics (described in Paragraph 0030); a data encoder and signal processing electronics configured to produce a control signal using a combinatorial frequency scheme (described in Paragraph 0034); receiving equipment at the surface location to receive (described in Paragraphs 0010-0012) and record the output signals from the single downhole modulator (shown in Figure 5 and described in Paragraph 0052); and a processing device configured to process, modulate, decode and display data associated with the output signals (described in Paragraphs 0031).
As to claim 45, Li discloses an electromagnetic telemetry system for generating electromagnetic signals, the electromagnetic telemetry system (shown in Figure 1 described in Paragraphs 0005-0007, 0010-0012 and 0030) comprising: a single downhole modulator configured to transmit data via electromagnetic telemetry (described in Paragraph 0058); at least one downhole sensor (sensor, described in Paragraph 0029); a downhole processing device (described in Paragraphs 0010-0012) configured to encode data using a combinatorial frequency scheme to generate output signals (described in Paragraphs 0010-0012); one or more energy sources to power the single downhole modulator (described in Paragraph 0030), the at least one downhole sensor, and the at least one downhole processing device (described in Paragraph 0030, See also Paragraphs 0010-0012); a receiver system at a surface location (described in Paragraphs 0010-0012); and a surface processing device configured to identify periodical components of the output signals and modulate characteristics of the output signals (shown in Figure 5 and described in Paragraph 0052).
Reason for Allowance

Claims 1-6, 8-9, 11-18 and 21-33 are allowable.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 1, comprising among other limitations: generating continuous equivalent duration output signals with a single modulator such that each of the continuous equivalent duration output signals includes a combination of periodical components from the combinatorial frequency scheme; receiving and recording at the surface location the continuous equivalent duration output signals generated by the single modulator; and identifying digital signal frequency components of the continuous equivalent duration output signals with respective modulated characteristics using a data processing, demodulation and decoder module, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
As to claims 2-6, 8-9, 11-18 and 21-33 directly/indirectly depend from allowed claim 1 and therefore are allowed for the same reason/s.




Allowable Subject Matter
Claims 7, 10 and 19-20 are objected to for containing formulas that are not legible, but would be allowable if corrected.
Claims 35-44 and 46-49 are objected to as being dependent upon a rejected base claims 34 and 45, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
As to claim 35, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 35, comprising limitations: generating continuous equivalent duration output signals with the single downhole modulator such that each of the continuous equivalent duration output signals includes a combination of periodical components from the combinatorial frequency scheme, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
As to claim 36, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 36, comprising limitations: wherein the single downhole modulator is a mud pulser capable of operating at a maximum frequency F.sub.max, wherein the mud pulser is an oscillating rotating pulser including a rotor with two to eight rotor blades and including a stator with a corresponding number of stator opening, and wherein a distance between the rotor and the stator is adjustable based on an expected average flow rate of the drilling fluid, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
As to claim 42, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 42, comprising limitations: wherein at least one of the numerous combinatorial frequency schemes includes one or more sub schemes configured for elimination of frequencies of the at least one of the numerous combinatorial frequency schemes which coincide with one or more noise frequencies, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
As to claim 43, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 43, comprising limitations: a downhole controller including a microcontroller and firmware software configured to obtain data from downhole tools and probes, convert analog signals to a digital form, organize data into words according to a current FID, select an appropriate combination from the combinatorial frequency scheme, perform bend filtering, generate control signals of the output signals, and send the control signals to a controller of a motor driver of the single downhole modulator, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
As to claim 44, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 44, comprising limitations: wherein the processing device is configured to perform at least one of bandpass filtering, calculation of a ratio signal to noise, or removal of narrow band noises including a pump noise, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
As to claim 46, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 46, comprising limitations: wherein the single downhole modulator is a dipole with an insulator gap, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.

The U.S. Publication No. 2017/0284195 A1 of White et al, discloses a method for transmitting data from a MWD system at the BHA of a drill string may include transmitting the data in a MWD signal from the MWD system. The MWD signal may be modulated at a position closer to the surface onto a mud pulse modulated signal. The mud pulse modulated signal may be generated by a downhole friction reducing device. The downhole friction reducing device may include a mud motor. The mud motor may create pressure pulses based on its speed of rotation. The downhole friction reducing device may include a modulating valve. The modulating valve may be electromechanically or mechanically operated. The modulated signal may be detected at the surface by a receiver using one or more pressure or flow sensors. The receiver may use one or more harmonics of the modulated signal to receive the data.

The U.S. Publication No. 2016/0201455 A1 of Liu et al, discloses an electromagnetic telemetry system adjusts telemetry parameters which may include carrier frequency, signal amplitude and/or data encoding protocol to achieve reliable data transmission and to conserve power. In some embodiments, sweep signals transmit a range of carrier frequencies and the parameters are determined in part by analyzing the received sweep signals. In some embodiments, different parameters are selected automatically based on a mode of drilling.

The U.S. Publication No. 2015/0345287 A1 of White et al, discloses a method for transmitting data from a MWD system at the BHA of a drill string may include transmitting the data in a MWD signal from the MWD system. The MWD signal may be modulated at a position closer to the surface onto a mud pulse modulated signal. The mud pulse modulated signal may be generated by a downhole friction reducing device. The downhole friction reducing device may include a mud motor. The mud motor may create pressure pulses based on its speed of rotation. The downhole friction reducing device may include a modulating valve. The modulating valve may be electromechanically or mechanically operated. The modulated signal may be detected at the surface by a receiver using one or more pressure or flow sensors. The receiver may use one or more harmonics of the modulated signal to receive the data.
The U.S. Publication No. 2008/0055110 A1 of Hahn et al, discloses a mud pulse telemetry system comprises a surface located fluid supply line having a drilling fluid flowing therein. A non-venting pulser is disposed in the drilling fluid in the supply line, and the non-venting pulser is adapted to generate pressure fluctuations in the flowing drilling fluid. A downhole receiver in hydraulic communication with the non-venting pulser is adapted to detect the pressure fluctuations in the drilling fluid. A method for transmitting pressure signals from a surface location to a downhole location in a wellbore, comprises disposing a non-venting pulser in a surface located fluid supply line having a drilling fluid flowing therein. The non-venting pulser is actuated to generate pressure fluctuations in the flowing drilling fluid according to a predetermined encoding scheme. The pressure fluctuations are detected with a downhole receiver in hydraulic communication with the non-venting pulser.

The U.S. Publication No. 2007/0189119 A1 of Klotz et al, discloses a system for transmitting information in a well comprises a tubular string disposed in the well and having a drilling fluid flowing therethrough. A pulser is disposed in the tubular string and transmits a pulse synchronization marker comprising a chirp signal. A surface controller, acting under programmed instructions, detects the chirp signal adjusts a signal decoding technique based on the detected chirp signal.

The U.S. Publication No. 2006/0114747 A1 of Hentati et al, discloses a telemetry systems for communicating information from a downhole location to a surface location, and, more particularly, to a method of determining channel characteristics of a mechanical telemetry system such as a mud pulse telemetry system. The term "mechanical" as used herein relates to telemetry governed by, or in accordance with the principles of mechanics, including acoustics and fluid mechanics.

The U.S. Publication No. 2004/0012500 A1 of Hahn et al, discloses a mud pulse telemetry system comprises a surface located fluid supply line having a drilling fluid flowing therein. A non-venting pulser is disposed in the drilling fluid in the supply line, and the non-venting pulser is adapted to generate pressure fluctuations in the flowing drilling fluid. A downhole receiver in hydraulic communication with the non-venting pulser is adapted to detect the pressure fluctuations in the drilling fluid. A method for transmitting pressure signals from a surface location to a downhole location in a wellbore, comprises disposing a non-venting pulser in a surface located fluid supply line having a drilling fluid flowing therein. The non-venting pulser is actuated to generate pressure fluctuations in the flowing drilling fluid according to a predetermined encoding scheme. The pressure fluctuations are detected with a downhole receiver in hydraulic communication with the non-venting pulser.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/SISAY YACOB/						May 07, 2022           Primary Examiner, Art Unit 2685